Name: Commission Regulation (EEC) No 2360/89 of 31 July 1989 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 222/70 1 . 8 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2360/89 of 31 July 1989 altering die import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1882/89 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 28 July 1989 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Regu ­ lation (EEC) No 1579/74 of the Commission (10), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1 636/87 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, HAS ADOPTED THIS REGULATION Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No2?50/89O ; Article 1 Whereas Council Regulation (EEC) No 1 906/87 (8) amended Council Regulation (EEC) No 2744/75 f) as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to Regulation (EEC) No 2250/89 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : Article 2(&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 180, 27. 6. 1989, p. 1 . O OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . ft OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 153, 13. 6. 1987, p. 1 . 0 OJ No L 216, 27. 7. 1989, p. 10. ( ») OJ No L 182, 3 . 7. 1987, p. 49. f) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 1 August 1989. (10) OJ No L 168, 25. 6. 1974, p. 7. (") OJ No L 202, 26 . 7. 1978 , p. 8 . 1 . 8 . 89 Official Journal of the European Communities No L 222/71 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 31 July 1989 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Portugal Third countries(other than ACP or OCT) ACP or OCT 0714 10 10 0 36,42 111,25 106,42 0714 10 91 33,40 108,23 106,42 0714 10 99 36,42 111,25 106,42 0714 90 11 33,40 108,23 106,42 0 0714 90 19 36,42 111,25 1 06,42 (3) 1102 20 10 67,80 259,44 253,40 1102 20 90 38,02 146,62 143,60 1102 30 00 3,02 90,80 87,78 1102 90 10 66,16 200,85 194,81 1102 90 30 50,68 168,15 162,11 1102 90 90 56,42 152,32 149,30 1103 12 00 50,68 168,15 162,11 1103 1311 67,80 259,44 253,40 1103 13 19 67,80 259,44 253,40 1103 13 90 38,02 146,62 143,60 1103 14 00 3,02 90,80 87,78 1103 19 10 82,95 216,35 210,31 1103 19 30 66,16 200,85 194,81 . 1103 19 90 56,42 152,32 149,30 1103 21 00 32,99 202,37 196,33 1103 29 10 82,95 216,35 210,31 1103 29 20 66,16 200,85 194,81 1103 29 30 50,68 168,15 162,11 1103 29 40 67,80 259,44 253,40 1103 29 50 3,02 90,80 87,78 1103 29 90 56,42 152,32 149,30 1104 11 10 37,09 113,41 110,39 1104 1190 72,84 222,50 216,46 1104 12 10 28,32 94,88 91,86 110412 90 55,64 186,16 180,12 1104 19 10 32,99 202,37 196,33 1104 19 30 82,95 216,35 210,31 110419 50 67,80 259,44 253,40 1104 19 91 6,04 155,10 149,06 1104 19 99 100,27 269,51 263,47 1104 21 10 56,46 176,19 173,17 1104 21 30 56,46 176,19 173,17 1104 21 50 89,54 276,62 270,58 1104 21 90 37,09 113,41 110,39 1104 22 10 47,66 165,13 162,11 1104 22 30 47,66 165,13 162,11 1104 22 50 42,70 147,12 144,10 1104 22 90 28,32 94,88 91,86 1104 2310 57,92 228,27 225,25 No L 222/72 Official Journal of the European Communities 1 . 8. 89 (ECU/tonne) Import levies CN code Portugal Third countries(other than ACP or OCT) ACP or OCT 57.92 38,02 22.93 59,85 86,78 86,78 86,78 26,97 7139 86,78 86,78 86.78 18.29 46,60 56,42 17,27 31,77 36,42 75.79 75,79 37,53 30,79 7033 55.30 62,65 53,48 75,79 75,79 75,79 30,83 75.79 241,22 168,77 121,73 168,77 121,73 121,73 121,73 172,20 118,98 121,73 17,58 30.80 17,58 30,80 17,58 30,80 17,58 30,80 249,96 225,25 143,60 145,06 155,40 234,19 234,19 234,19 174,51 186.94 / 234,19 1 234,19 234,19 111,25 119,18 149,30 81,80 105.59 104.60 0 223,03 0 223,03 0 194,14 145,06 192.65 143.95 167,76 239,95 226.66 226,66 113,33 125,87 113,33 0 436,28 295,64 226,66 295,64 226,66 226,66 226,66 309,72 215,39 226,66 50,56 10834 50,56 10834 50,56 10834 50,56 10834 281,56 1104 23 30 1104 23 90 1104 29 10*10 0 1104 29 10*20 0 1104 29 10*30 0 1104 29 10*40 0 1104 29 10*90 0 1104 29 30*10 0 1104 29 30*20 0 1104 29 30*30 0 1104 29 30*40 0 1104 29 30*90 0 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1106 20 10 1106 20 91 1106 20 99 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 10 1108 19 90 1109 00 00 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 228,27 146.62 148,08 158,42 237,21 237,21 237,21 177,53 189,96 237,21 237,21 237,21 114,27 122,20 152,32 87,84 111.63 111,25 247,21 247,21 205,02 155,94 203,53 0 154,83 178.64 0 260,50 247,21 247,21 247,21 156,70 247,21 617,62 392,36 293,15 392,36 293,15 293,15 293,15 406,44 281,88 293,15 56,56 114,34 56,56 114,34 56,56 114,34 56,56 11434 462,90 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9.-6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within CN codes 0714 90 11 and 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. 0 TARIC code : wheat. (*) TARIC code : rye. 0 TARIC code : millet. (?) TARIC code : sorghum. (*) TARIC code : others.